Citation Nr: 0609958	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date than March 16, 
2000, for service connection for chronic obstructive 
pulmonary disease (COPD), to include clear and unmistakable 
error (CUE) in prior rating decisions.

2.  Entitlement to an earlier effective date than December 
30, 1998, for entitlement to a total disability evaluation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 2003, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).

In October 2003, the Board remanded the case to the RO for 
additional development.  The case was recently returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO rating decision in March 1946 granted service 
connection for hypertrophied tonsils and assigned a 0 percent 
evaluation; the notice letter in April 1946 listed the 
disability and the initial evaluation.  

2.  The veteran's VA application in October 1975 was for 
nonservice-connected disability pension, which the RO granted 
from February 1975 in part on the basis of bronchitis and 
emphysema that it rated as nonservice-connected disabilities; 
this rating decision represented a valid exercise of rating 
judgment and interpretation of the applicable law and 
implementing regulations. 

3.  The veteran did not appeal an August 1998 RO rating 
decision that denied entitlement to service connection for 
bronchitis and emphysema. 

4.  The veteran's correspondence that the RO received on 
February 7, 2000, was an informal application to reopen the 
claim for service connection and the correspondence 
constituted a pending claim, which he formalized through his 
correspondence that the RO received on March 16, 2000.

5.  The veteran did not appeal a February 1996 RO rating 
decision that denied entitlement to a TDIU. 

6.  The veteran's application for a TDIU in March 2000 was 
supported with evidence showing the service connected 
disabilities prevented gainful employment from December 30, 
1998. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 7, 2000, 
for service connection for COPD have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 
(2005).

2.  The criteria for an earlier effective date than December 
30, 1998, for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.160, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's claims on issues in the 
current appeal.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA completed the essential development and 
procedural steps regarding the downstream elements of the 
effective date for service connection and for entitlement to 
a TDIU.  

Furthermore, the RO did provide VCAA notice letters in 
January 2004, and November 2004 directed to the earlier 
effective date determinations that included a discussion of 
CUE, and it issued a statement of the case in October 2002 
and supplemental statements of the case in July 2005, August 
2005 and November 2005 covering the issues after a rating 
decision in January 2002 assigned the effective date for 
service connection and entitlement to a TDIU.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The timing 
deficiency as discussed in Pelegrini v. Principi, 18 Vet. App 
112 (2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), and emphasized is harmless since the essential 
fairness of the adjudication was not compromised.  The 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim as reflected in 
his response to the VCAA notice letters tailored to the 
earlier effective element and CUE.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the November 
2004 letter had a direct reference on page 3 that invited him 
to submit any information he had pertaining to his claim, 
which is an acceptable statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran before the initial adjudication covering all 
content requirements expressly or explicitly is harmless 
error. 

Given the nature of a claim to revise an earlier RO decision 
on the basis of CUE, VA had no further duty to notify the 
appellant of the evidence required to substantiate his aspect 
of the appeal or to assist him in developing evidence since 
the evaluation of a CUE claim is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  See Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) holding, in order to constitute CUE, 
the alleged error must have been outcome determinative and 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc); Juarez v. Principi, 16 
Vet. App. 518, 520-521 (2002); Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).  
The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The RO made attempts 
to locate Social Security Administration (SSA) records but 
the SSA advised VA in October 2005 that the records were 
destroyed.  Furthermore, in response to VCAA notices, the 
veteran twice responded that he did not have any additional 
evidence to submit.   In summary, the Board finds that VA's 
duty to assist the veteran has been satisfied and the Board 
will turn to a discussion of the issues on the merits.


Analysis

The record shows the RO rating decision in March 1946 granted 
service connection for hypertrophied tonsils and assigned a 0 
percent rating.  The RO denied service connection for 
sinusitis.  The notice letter in April 1946 advised the 
veteran that service connection was granted for hypertrophied 
tonsils rated 0 percent.  

The veteran's VA Form 21-526 received in October 1975 shows 
he did not complete items related to a claim of compensation 
for disability incurred in service.  He completed the items 
on the form related to a claim for pension that he based on 
bronchitis, emphysema and general disability.  He noted 
having applied for SSA benefits but that his claim was on 
appeal.  The contemporaneous VA examination and private 
medical statements referred to lung disease, and there was 
other information from his former employer.

The RO rating decision on February 20, 1976, construed the 
claim as a claim for nonservice-connected disability pension 
and granted entitlement from April 3, 1975.  The rating 
decision listed chronic bronchitis and pulmonary emphysema as 
nonservice-connected disorders and 60 percent disabling for 
pension purposes.  The notice issued in March 1976 consisted 
of a VA Form 20-822 (Control Document and Award Letter) that 
noted VA Forms 21-6896 (Disability Pension Award), 21-8739 
(Protection of Privacy Information Sheet) and 21-6897 
(Statement of Income and Net Worth-Disability) were enclosed.  
The veteran returned the VA Form 21-6897 the following month, 
with a letter indicating he had received SSA disability.  The 
record contained a VA Form 6798 (Disability Award) dated in 
February 1976 that referred to the rating decision of 
February 20, 1976, and blocks corresponding to the above 
mentioned forms were checked as attachments to the VA Form 
21-822.  It was noted in the "Special Instructions" that on 
VA Form 21-6896 block 1, 3, 5 and 12 would be completed.  
Block 5 of the VA Form 21-6896 had preprinted "Service 
connection has not been established for:" followed by a 
blank space to be completed.  The VA Form 21-6896 contained a 
preprinted statement of appeal rights.

Thereafter, the record shows the veteran corresponded 
regularly with the RO regarding income related matters and in 
October 1980 he submitted a claim for service-connected 
compensation for his flat feet.  In the letter, he noted 
previously having received pension benefits which had 
stopped.  The RO denied the claim in November 1980 and issued 
notice the following month.

In December 1982, the RO received a VA Form 21-6897 from the 
veteran wherein he stated that he wanted to "open his case" 
since his SSA benefits were stopped in December 1982.  He 
submitted private treatment records from 1979 and 1982 
regarding lung disease that, from comments in the reports, 
was associated with coal mine work.  The RO approved the 
claim in February 1983 and the notice letter in March 1983, a 
mechanically generated VA Form 21-8332a-4, advised him of the 
approved pension award.  It was also printed on the form that 
service connection had been established for "flat foot 
condition, both" and "upper respiratory condition" that 
were each rated 0 percent.  Subsequent correspondence between 
the veteran and VA at that time noted his SSA benefit was 
resumed and that VA would stop the pension award.

In November 1984, the veteran asked the RO to consider 
enclosed information with his request for an increase in his 
service-connected compensation.  This information consisted 
of a signed authorization to release medical information.  
The records included a physician's statement that the veteran 
was permanently and totally disabled from chronic obstructive 
lung disease due to the years he worked in the coal mines.  
There was a report regarding the veteran's feet and a VA 
examination.  The RO considered this evidence in the February 
1985 rating decision that granted a 30 percent evaluation for 
flat feet from November 1984.  The notice letter issued in 
March 1985 was a mechanically generated VA Form 20-8956 that 
advised the veteran his claim for disability compensation was 
approved and that his service-connected flat foot condition 
was now rated 30 percent.  The notice contained a statement 
of his appeal rights.

In June 1995, the veteran submitted a statement in support of 
a claim wherein he requested an examination to determine the 
"increase in my service connected Upper Respiratory 
Condition" and sought consideration for unemployability due 
to his "service connected condition".  A RO letter to the 
veteran in October 1995 explained that he was service 
connected for hypertrophied tonsils as reflected on a 
February 1985 rating decision, not an "upper respiratory 
condition," and regretted any misinformation.  The RO 
furnished the veteran a copy of the February 1985 rating 
decision pursuant to his request in October 1995.

In response, the veteran asserted that the "Ten Year 
Protective Clause" in VA regulations protected a 0 percent 
rating for his "upper respiratory condition".  The RO 
letter to the veteran in January 1996 explained that the 
coding of hypertrophied tonsils was read as upper respiratory 
condition in the automated data system and that VA did not 
routinely provide copies of rating decisions until 1993.  He 
was invited to submit a claim for service connection of 
bronchitis and emphysema if he wished to do so.  There was a 
contemporaneous VA examination that showed chronic 
obstructive lung disease and it noted he was unemployed at 
the time. 

The RO rating decision in February 1996 denied entitlement to 
a TDIU.  The RO issued notice to the veteran by letter dated 
in February 1996 that was mailed to his current address.  His 
correspondence to VA in June 1996 was directed to claims for 
secondary service connection of back and leg conditions, and 
his July 1996 correspondence to the RO clarified that he did 
not apply for an increase in his service-connected conditions 
in connection with the claim for secondary service 
connection.  The VA examiner in August 1996 noted on general 
observation the veteran had increased diameter of the chest 
secondary to COPD.  The VA clinical records the RO received 
in December 1996 referred to podiatry treatment.  

The RO accepted the private medical records and lay 
statements it received in January 1997 as a claim for service 
connection for bronchitis and emphysema.  In August 1998, the 
RO denied service connection and issued notice to the 
veteran.  He disagreed with the decision in September 1998, 
and the RO issued a statement of the case in February 1999.  
He directed his subsequent correspondence to the RO in March 
1999 and July 1999 to the claim of secondary service 
connection for a back condition.  The record shows the Board 
denied his claim of entitlement to secondary service 
connection for a back disorder in October 1998 and the 
veteran did not appeal the decision.  The record shows that a 
VA rating decision in May 1998 granted service connection for 
degenerative changes of the knees with a10 percent evaluation 
for the left knee and a 0 percent evaluation for the right 
knee, effective from June 1996.

The veteran's correspondence with a private medical report 
that the RO received on December 30, 1998, was directed to 
the claim of secondary service connection for the low back 
disability.  The veteran disagreed with the RO decision in 
February 1999 not to reopen the claim, and this led to a RO 
decision in December 1999 that granted the claim and assigned 
a 20 percent evaluation for the lumbosacral spine arthritis 
from December 30, 1998.  The rating decision also increased 
the evaluation for degenerative changes of the left knee to 
20 percent from June 1996.  As a result of the rating 
decision, his combined evaluation for service connected 
disabilities increased to 60 percent from December 30, 1998.  
A rating decision in February 2000 increased the evaluation 
for the right knee degenerative changes to 10 percent from 
December 30, 1998, but this increase did not change the 
combined rating.

On February 7, 2000, the RO received the veteran's 
correspondence that discussed the claim of service connection 
for bronchitis and emphysema, the treatment he received for 
respiratory complaints during maneuvers in military service 
and lay evidence he obtained as the representative was 
previously advised to obtain.  

On March 16, 2000, the RO received the veteran's statement in 
support of claim with additional VA clinical records of a VA 
pulmonary evaluation in June and July 1999 that noted he had 
an old history of tobacco use and he was presenting with off 
and on episodes of severe shortness of breath.  The veteran 
also referenced entitlement to a TDIU, noting that he was now 
60 percent service connected and these disabilities kept him 
from gainful employment.  He also submitted a completed VA 
Form 21-8940.  

The RO did not reopen the claim for service connection in 
August 2000 and the rating decision also denied entitlement 
to a TDIU.  His correspondence in September 2000 was a notice 
of disagreement on both issues and he completed an appeal in 
December 2000.  The RO granted service connection for COPD in 
January 2002 after obtaining a VA medical opinion.  The 
rating decision assigned the 30 percent evaluation from March 
16, 2000, and noted this was the date of receipt of claim.  
The rating board granted entitlement to a TDIU from December 
30, 1998, based on the recently obtained VA medical opinion 
and noting the claim filed in March 2000 was immediately 
after the February 2000 rating decision increased the 
combined evaluation to 60 percent.  

The veteran asserts that the effective date for service 
connection of COPD should be January 3, 1975, based upon the 
evidence he has submitted to support the claim and CUE which 
he based on VAOPGCPREC 68-91.  He asserts that he was service 
connected for an "upper respiratory condition" that is 
protected, and that it was not until he asked for an increase 
in disability in 1985 that the RO "changed my disability" 
to hypertrophied tonsils.  He states that the evidence he 
submitted links COPD to hypertrophied tonsils and that the RO 
also committed grave procedural error as discussed in Hayre 
v. West, 188 F.3rd 1327 (Fed. Cir. 1999).  Regarding 
entitlement to an earlier effective date than December 30, 
1998, for a TDIU, he asserts essentially that the COPD 
effective date being adjusted to January 1975 would establish 
eligibility for a TDIU from that date as well, since service-
connected disabilities prevented gainful employment from that 
date.  Thus the two claims are intertwined.  The 
representative asserts that the SSA records, if available, 
would have supported the claim. 

As to the claim of CUE, the Board will note that under 
38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken together, 
rating actions are final and binding in the absence of CUE.  
A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The veteran should 
note that the specific elements of a CUE claim are set forth 
in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a three-
pronged test for purposes of determining whether such error 
is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.
The record dos not contain any evidence of CUE as the veteran 
claims.  He seeks a rating for COPD to January 1975 although 
he does not allege with any specificity how any rating 
decision during that period contained CUE under the 
applicable standard.  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non- specific claim of error cannot satisfy 
the stringent pleading requirements for the assertion of CUE. 

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), Fugo v. 
Brown, 6 Vet. App. 40, 44-5 (1993).  Clearly, it was not 
shown that the evidence compelled service connection from 
January 1975 as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Accordingly, the claim is denied.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); see also Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  

The veteran's argument appears to be he was misled by the 
characterization of his service connected disability in VA 
notice letters.  Being a victim of bad advice or 
misinformation regarding the claim cannot estop the 
government from denying a benefit.  See, for example, Bone v. 
Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 
356 (1995); McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 
1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).  

Thus, the Board cannot manufacture a basis for an earlier 
effective date where the complaint is grounded on the quality 
of correspondence.  For example, although the March 1983 
letter used the generalizing term "upper respiratory 
condition," a mere inconsistent statement in an informative 
letter cannot contradict a rating decision.  On this point 
the law is clear.  Payment of government benefits must be 
authorized by statute; therefore, an ambiguous reference such 
as "upper respiratory condition" given by a government 
employee cannot be used to estop the government from denying 
benefits.  Lozano v. Derwinski, 1 Vet. App. 184 (1991), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 L. Ed. 2d 
387, 110 S. Ct. 2465 (1990).  In Kemira Fibres Oy v. United 
States, 61 F.3d 866 (Fed.Cir.1995), for example, is a 
statement of the noteworthy principle that administration of 
the applicable laws should not "fall victim" to the failure 
to use the requisite language, if the oversight has not had 
any prejudicial impact on the plaintiff. 

There was no such impact here, as contrary to the veteran's 
assertion the RO did not "change" his disability in 1983, 
as he was not service connected for bronchitis or emphysema 
then or previously.  Thus his reliance on the VA General 
Counsel opinion 68-91 to support CUE is misplaced.  What the 
record shows is that the veteran was advised that he was 
service connected for hypertrophied tonsils in April 1946.  
When he filed the claim in 1975 there was no doubt from a 
fair reading of his application that he was seeking 
nonservice-connected pension benefits.  

It is well established that VA has an obligation to interpret 
claims liberally.  See for example Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996).  However, the record clearly shows that 
the focus of the claim in 1975 was for pension as there was 
simply no information to indicate a claim for service 
connection at that time or until the mid 1990's.  Thus, 
absent such evidence earlier and no communication earlier of 
intent to file a claim, the record is insufficient to 
establish an informal claim earlier than June 1995.  See for 
example Brannon v. West, 12 Vet. App. 32, 35 (1998); Buckley 
v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. Brown, 5 
Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Furthermore, the applicable regulation, 
38 C.F.R. § 3.151, states that a claim for pension may be 
considered as a claim for compensation.  It is not mandatory 
for the RO to consider a claim as seeking both benefits.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), quoting from 
Willis v. Brown, 6 Vet. App. 433, 435 (1994) that the 
operative word "may" in a regulation clearly indicates 
discretion.  See also Malone v. Gober, 10 Vet. App. 539, 544 
(1997) holding that the use of the word "may" connotes 
complete unfettered discretion and noting with approval Corey 
v. Derwinski, 3 Vet. App. 231, 235 (1992) and Scott v. Brown, 
7 Vet. App. 184 (1994) regarding the use of the term "may" 
in 38 C.F.R. § 3.109.  None of his claims from the early 
1970's prior to the mid 1990's offer any plausible basis from 
a liberal reading of his written presentations supporting 
claims or the medical evidence he submitted to construe them 
as a claim for service connection. 

The Board observes that the holding in Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) overruled the holding in 
Hayre that a nonstatutory basis grounded in grave procedural 
error could avoid finality in a prior decision as opposed to 
showing CUE.  Thus, the holding in Hayre is no longer valid.  
However, the Board observes that nothing in the record would 
clearly serve to justify an earlier effective date based upon 
a failure to provide notice in any form or a required 
document needed to effectuate an appeal.  See for example 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

In addition, in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  
38 C.F.R. § 3.1(q).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the presumption of regularity 
to procedures at the RO level, such as in the instant case.  
The holding in Mindenhall was that a statement of the 
appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  Accordingly, 
there is no basis to conclude that the RO did not follow its 
procedures and complete the VA Form 21-6896 with information 
from the February 1976 rating decision.  This was another 
instance where the veteran would have been advised of the 
nonservice-connected status of bronchitis and emphysema and 
it is further evidence that his disability was not 
"changed" at some later point in time as he contends.  He 
had the opportunity to appeal the decision and he did not do 
so.  The rating decision in February1985 simply carried 
forward the information regarding his disabilities as it was 
recorded on the February 1976 decision and of which he is 
presumed to have been advised through the notice he received 
at that time.

In is important to note that when the appellant sought to 
obtain an increase for his "upper respiratory condition," in 
June 1995, the RO advised him that he was not service 
connected for bronchitis and emphysema and informed him of 
the computer generated notice.  The RO invited him to submit 
a claim and he finally initiated a claim for service 
connection well after the RO had explained the clerical 
imprecision.  The March 1983 letter cannot be used to 
establish service connection for a claim that the RO did not 
adjudicate until August 1998.  See Lozano, 1 Vet. App. at 
184.  Thus the claim of a protected rating is not in accord 
with the regulation that applies to service-connected 
disability.  Furthermore, he did not appeal the August 1998 
decision and he does not allege any CUE in the August 1998 
rating decision.  Therefore, the relevant issue is when the 
RO received the application to reopen the claim.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A § 5110; 38 C.F.R. § 3.400(b)(2), 
(q)(ii), (r).  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The information referring to the 
claim for service connection for bronchitis and emphysema in 
a letter the RO received on February 7, 2000, is evidence 
indicating the veteran's intent to file a claim.  He formally 
expressed the intent to reopen the claim for service 
connection in March 2000, a month later.  The fact that he 
did so soon after corresponding in the matter in February 
2000 is evidence of a belief of entitlement from the earlier 
date, in this case February 7, 2000, in view of the content 
of the February 2000 correspondence.  The pertinent 
determination is when the application was received, and an 
informal claim does appear from the record to establish a 
pending claim prior to March 16, 2000.  Consequently, the 
record does allow for an earlier effective date for service 
connection in this case.  

The RO has granted a TDIU from December 30. 1998, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  However the sole basis for his claim was 
linked to obtaining an earlier effective date for service 
connection of COPD from 1975 which the Board has denied.  He 
was granted the effective date for a TDIU from December 1998 
based upon the rating boards liberal interpretation of the 
record and applicable law and regulations.  

The record clearly shows that the veteran did not appeal the 
February 1996 rating decision that denied entitlement to a 
TDIU.  What is notable from the correspondence thereafter is 
the absence of any reference to a TDIU again until March 
2000.  Although he received SSA disability many year earlier, 
and the SSA records have been destroyed, and the Board cannot 
endorse the representative's speculative argument that the 
SSA records would have supported an earlier effective date.  
Prior to June 1996 his service connected disabilities 
consisted of flatfeet rated 30 percent and hypertrophied 
tonsils rated 0 percent.  Thereafter, his service connected 
orthopedic disabilities were initially rated 60 percent 
combined from December 30, 1998.  He acknowledged as much 
when he reopened the claim for TDIU in March 2000 after 
failing to appeal a February 1996 rating decision that denied 
entitlement to a TDIU.  

Thus, the facts do not support the veteran and provide a 
plausible basis for the Board to consider an effective date 
for a TDIU earlier than December 1998, which the RO 
apparently interpreted as an informal claim based upon the 
percentage rating for service connected disabilities.  See 
Norris v. West, 12 Vet. App. 413 (1999) regarding the 
criteria for an informal TDIU claim and clarifying the 
application of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
It was the holding in Norris that where a claim for increase 
is being considered in a claimant who meets TDIU schedular 
criteria and there is current evidence of service-connected 
unemployability actually or constructively of record there is 
a reasonably raised TDIU claim.  See Norris, 12 Vet. App. at 
420-21. 

Accordingly, an informal claim appears from the record from 
December 1998, following the unappealed denial of entitlement 
to a TDIU in February 1996, based upon the increased combined 
rating for his service connected disabilities.  Based on the 
formal application in March 2000, there is no plausible basis 
for an earlier effective date under the applicable criteria 
governing the effective date of claims for increase which 
coincide with the criteria set forth previously.  38 C.F.R. 
§ 3.400(o)(2).

 
ORDER

An effective date of February 7, 2000, for service connection 
for COPD is granted, subject to the regulations governing the 
payment of monetary awards.





An earlier effective date than December 30, 1998, for 
entitlement to a TDIU is denied. 



___________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


